In the court below a decree of divorce was granted defendant on his cross-bill on the grounds of adultery committed by the plaintiff. Plaintiff was given the custody of the daughter of the parties then less than seven years old. Defendant seeks on this appeal modification of the decree with reference to the custody of the child. The testimony establishes the charge of adultery beyond question. We shall not detail the testimony of plaintiff's numerous escapades. On some of them she took the little girl with her. The record is convincing that she is totally unfit to *Page 132 
have the custody of the child. By her conduct she has forfeited any claim a mother may have to rear her offspring.
The decree will be modified by giving to defendant the custody of the daughter and, as so modified, will be affirmed without costs.
CLARK, C.J., and McDONALD, SHARPE, STEERE, and WIEST, JJ., concurred with FELLOWS, J.
BIRD and MOORE, JJ., concurred in the result.